SEPARATE CONCURRING OPINION.
STURGIS, J.
The principal ground of negligence relied on by plaintiff is the negligence of another employee in leaving a screw-jack where the plaintiff in the course of his work tripped over the same and fell to his injury. The other ground of negligence relied on in failing to have the place of the accident properly lighted is preventive, in its nature and would only enable the plaintiff to avoid the probable, and in this case the actual, consequence of the first act of negligence. The petition sets out this first act of negligence of another employee as causing his injury. He also alleges that this act of negligence in leaving the screw-jack where it was left occurred such a length of time before the accident happened, that defendant knew, or by reasonable care could have known, of same so as to have removed it before the accident. This last allegation in effect alleges additional negligence, either (1) in that defendant did not have an employee to perform the *225duty of cleaning up and inspection to prevent tools or other obstructions left through the negligence of employees from remaining an unreasonable length of time (■which would be negligence of the master direct), or, (2) that the servant employed for that purpose was negligent in not carefully and efficiently performing Ms duty of inspection and cleaning up (which would be negligence of another employee).
The defendant insists that there is not sufficient evidence to establish such length of time between the act of negligence in leaving the screw-jack in the passageway and the accident caused thereby as warrants a finding of negligence in not discovering and removing the same before the accident. Granting that this is true, what difference does it make as to defendant’s liability under the Federal act in question? If defendant is liable in either event, that is, whether sufficient time did or did not elapse to charge defendant with the duty of discovering and removing the obstruction left there by the negligence of an employee, the plaintiff could charge both the original negligence in leaving the screw-jack in the passageway and the additional negligence of not discovering and removing same and recover on either according as the facts might show and be found by the jury. This is what the petition does. A finding that the defendant is guilty of additional negligence in failing to discover and remove the screw-jack within a reasonable time includes a finding that there was negligence in leaving same in the passageway in the first instance. I think that the defendant would be liable under the Federal act because of the original negligence of an employee in leaving the screw-jack in the passageway whether or not he proved the additional negligence arising from a failure to discover and remove the same within a reasonable time.
*226The Federal act, by section two thereof, makes the employer engaged in interstate commerce “liable in damages to any person suffering injury, . . . for such injury or death resulting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier.” Section three of this act makes the interstate carrier liable for such injury in proportional part, though the plaintiff is guilty of negligence on his part contributing to his own injury. It is the settled law that this act abolishes the rule exempting the master from liability for the negligence of a fellow servant. By the terms of the act the master is- liable to an employee for the negligence of any other employee. [Mondou v. New York, N. H. & H. R. Co., 223 U. S. 1, 56 L. Ed. 327, 38 L. R. A. (N. S.) 44; Pedersen v. Delaware, L. & W. R. Co., 229 U. S. 146, 57 L. Ed. 1125; Seaboard Air Line R. Co. v. Horton, 233 U. S. 492, 58 L. Ed. 1062, 1069; Thornton on Employers ’ Liability & Safety Appliance Acts (2 Ed.), 399.] The defendant is therefore liable for the negligent act of an employee whether officer, agent or fellow servant, and this includes the employee who left the screw-jack in the passageway or the one, if any, who was negligent in his duty of inspection and cleaning up and the employer would, of course, be liable for its own direct negligence in failing to have any employee to perform this last-named duty.
The plaintiff by his instructions predicated defendant’s liability solely on the additional negligence involved in not discovering the screw-jack, or using reasonable care to do so, within a reasonable time. In doing so the plaintiff placed on himself an unnecessary burden and restricted his right to recover within too narrow limits. If the jury had found that there was not sufficient time elapsing after the screw-jack was left in the passageway to constitute negligence in not discovering same, the defendant was, nevertheless, liable for the negligent act of its employees in leaving it *227there. As the jury could not find for plaintiff on the ground it did without finding the facts which made negligence on the other theory, the error was altogether in defendant’s favor.
The facts of this case do not show that the act of negligence in leaving the screw-jack in the passageway, or in failing to discover and remove same, was the act of any employee under the direction and control of the plaintiff and for whose act he is responsible within the rule stated in McGrory v. Railroad (Ark.), 118 S. W. 710; Linck’s Adm’r v. Louisville & N. R. Co. (Ky.), 54 S. W. 184; Minster v. The Citizens’ Ry. Co., 53 Mo. App. 276, 280; Moore v. Jones (Texas), 39 S. W. 593; and Evans v. A. & P. R. R. Co., 62 Mo. 49. I do not say, however, that the rule announced in these' cases, or some of them at least, is not applicable to the; Federal act in question.
Under this view of the case it is no defense that the screw-jack may have been left in the passageway by workmen of the day shift who continued their work at night. If the screw-jack was left in the passageway by these workmen, this fact would shorten the time for discovering the danger, but defendant’s liability is not dependent upon that fact. It was not plaintiff’s duty to inspect and clean up after such men quit work and see that no tools were left by them constituting danger to himself or other workmen and such negligence is not his.
While some of the language in Johnson v. Kansas City Bolt & Nut Co., 172 Mo. App. 214, 157 S. W. 665, is to the effect that, where the master’s negligence, in not discovering and rectifying the dangerous condition produced by the negligent act of a fellow servant, intervenes in the chain of causes producing the injury, it becomes the proximate cause; yet, the holding there is no more than that the master’s negligence thereby combines with the negligent act of the servant and for the *228combinecl negligence of tbe master and servant the master is liable.
As there is little question but that the negligence of the employee in leaving the screw-jack in the passageway was the real cause of plaintiff’s injury, the question of defendant’s liability therefor under the Federal act is the principal question in the case.